ACCEPTED
                                                                                   03-14-00516-CR
                                                                                           6234320
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              7/27/2015 1:31:43 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            NO. 03-14-00516-CR

MARK ANTHONY SERRANO                           IN THE            FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
V.                                             THIRD COURT7/27/2015
                                                             OF APPEALS
                                                                    1:31:43 PM
                                                             JEFFREY D. KYLE
THE STATE OF TEXAS                             AUSTIN, TEXAS      Clerk


STATE'S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:
      NOW COMES the State of Texas, Appellee in the above entitled and
numbered cause and files this Motion for Extension of Time to File
Appellee's Brief, and in support thereof would show the Court the following:
                                         I.
      Appellant was found guilty of Theft Over $20,000, a Third Degree
felony enhanced as a Habitual Offender, and the Jury assessed punishment
at 25 years confinement in the Texas Department of Criminal Justice on
June 19, 2014.     Appellant filed Notice of Appeal on August 20, 2014.
Appellant's brief was filed on April 22, 2015. Appellant’s amended brief was
filed on May 12, 2015. The State's brief is currently due on July 24, 2015.
                                         II.
      The State has requested one previous extension in this case.
                                        III.
      The State requests this extension of time due to the following: Counsel
for the State has been preparing for jury trial on a Aggravated Assault with a
Deadly Weapon, enhanced as a Habitual Offender, in State v. James Ray
Parker, Cause Number B-13-0458-SA, which began on July 20, 2015.
Additionally, Counsel for the State has been involved in prosecution of cases
including contested hearings, pretrial hearings, grand jury presentation,
negotiations with opposing counsel, guilty pleas and other hearings in
numerous additional pending felony cases.
      WHEREFORE, The Attorney for the State requests an extension of
time to August 24, 2015, in which to file State's Brief.
                                                  Respectfully submitted,



                                                  _______________________
                                                  John Best
                                                  Assistant District Attorney
                                                  51st Judicial District
                                                  124 W. Beauregard, Suite B
                                                  San Angelo, TX 76903
                                                  (325) 659-6583
                                                  State Bar No. 00796203

      SWORN TO AND SUBSCRIBED before me by the said John Best,
this 27th day of July, A. D. 2015.



                                                  _______________________
                                                  Notary Public
                                                  State of Texas
                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion for
Extension of Time to File Appellee's Brief was this 27th day of July, 2015,
delivered to Randol Stout, at rls2700@gmail.com, Attorney for Appellant,
through e-file.txcourts.gov.               .



                                                  _______________________
                                                  John Best